The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION
Election/Restrictions
Applicant’s election of the embodiment of figure 8B (and the generic embodiment of figures 13A-13C) in the reply filed on 06/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
There is no support in the embodiment of figure 39C for the claimed limitation of “wherein the capacitor comprises a region where the fourth insulator is not provided“, as recited in claim 1.
There is no support in the embodiment of figure 39C for the claimed limitation of “wherein the fourth insulator is partly removed in a region where the first conductor, the second conductor, and the third conductor overlap with each other“, as recited in claim 3.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of “a light-emitting element”, as recited in claims 1, 3 and 5, is unclear as to the structural relationship between said light-emitting element and the claimed device. 
The claimed limitation of “the second insulator and the third insulator are configured to be a gate insulator of the transistor”, as recited in claims 2, 4 and 6, is unclear as to how the second insulator and the third insulator can be the gate insulator of the transistor since the gate insulator is located between the gate and the active region of the transistor.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 5-6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (2009/0278131) in view of Moon et al. (8,643,019).
Regarding claims 1 and 5, Kwon et al. teach in figure 19 and related text a display device comprising a pixel, wherein the pixel comprises: 
a transistor 21; 
a capacitor 30; 
a light-emitting element comprising a light-emitting layer 47; 
a partition wall 46 over the capacitor; and 
a first insulator, wherein the capacitor comprises: 
a first conductor 31 over a substrate; 
a second insulator (the bottom part of layer 32) over the first conductor 31; 
a third insulator (the top part of layer 32) over the second insulator; 
a second conductor 33 over and in contact with the third insulator, 
a fourth insulator 15 over the second conductor 33; and 
a third conductor 35’ over the fourth insulator 15, 
wherein at least one of the first conductor and the third conductor is configured to be one electrode of the capacitor, and 
the second conductor is configured to be the other electrode of the capacitor, 
wherein the transistor comprises semiconductor over and in contact with the third insulator (the top part of layer 32), 
wherein the light-emitting layer is adjacent to the partition wall, 
wherein the first insulator is over the second conductor and below the third conductor, and 
wherein the third conductor 35’ in a region comprises a portion overlapping with the first conductor with the second conductor therebetween.

Kwon et al. do not teach that the transistor comprises an oxide semiconductor and wherein the light-emitting layer is over the partition wall.
Moon et al. teach in figure 2 and related text that the light-emitting layer 419 is over the partition wall 418.
Moon et al. and Kwon et al. are analogous art because they are directed to display  devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kwon et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the transistor to comprise an oxide semiconductor and to form the light-emitting layer over the partition wall, as taught by Moon et al., in Kwon et al.’s device, in order to improve the device characteristics (by using an oxide semiconductor) as is well known in the art, and in order to simplify the processing steps of making the device, respectively.

Regarding claim 1, Kwon et al. teach in figure 19 and related text that the capacitor (located between the first and the second electrodes) comprises a region where the fourth insulator 15 is not provided.

Regarding claim 5, Kwon et al. teach in figure 19 and related text that the second conductor 33 comprises a first region in contact with a bottom surface of the fourth insulator 15 and a second region (the region at the bottom of second conductor 33) not in contact with the bottom surface of the fourth insulator 15, and 
wherein in the second region, the first conductor 31 and the second conductor 33 overlap with each other.


Regarding claims 2 and 6, Kwon et al. teach in figure 19 and related text that the second insulator and the third insulator 32 are configured to be a gate insulator of the transistor.

Claim(s) 3-4 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (2009/0278131) and Moon et al. (8,643,019), as applied to the claims above, and further in view of Kim (2008/0237585).
Regarding claim 3, Kwon et al. and Moon et al. teach substantially the entire claimed structure, as applied to the claims above, except wherein the fourth insulator is partly removed in a region where the first conductor, the second conductor, and the third conductor overlap with each other.
Kim teaches in figure 2E and related text a fourth insulator 114 is partly removed in a region where the first conductor 131, the second conductor 132, and the third conductor 133 overlap with each other.
Kim, Moon et al. and Kwon et al. are analogous art because they are directed to display  devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kwon et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the transistor to comprise an oxide semiconductor and to form the light-emitting layer over the partition wall, as taught by Kim, in Kwon et al.’s device, in order to provide electrical connection to the capacitor.


Regarding claim 4, Kwon et al. teach in figure 19 and related text that the second insulator and the third insulator 32 are configured to be a gate insulator of the transistor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference D-E are cited as being related to display devices and capacitors.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
9/26/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800